     Case 2:20-cv-02188-APG-BNW Document 8
                                         7 Filed 12/22/20
                                                 12/17/20 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY,
     FIDELITY NATIONAL TITLE AGENCY OF NEVADA, INC.
12   and FIDELITY NATIONAL TITLE GROUP, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       JPMORGAN CHASE BANK N.A.,                       Case No.: 2:20-CV-02188-APG-BNW
19
                             Plaintiff,                STIPULATION AND ORDER
20                                                     EXTENDING TIME TO RESPOND TO
                      vs.                              COMPLAINT (ECF No. 1)
21
       FIDELITY NATIONAL TITLE GROUP,                  (FIRST REQUEST)
22     INC. et al.,
23                           Defendants.
24

25
            COMES NOW defendants Fidelity National Title Insurance Company (“FNTIC”),

26
     Fidelity National Title Group, Inc. (“FNTG”), and Fidelity National Title Agency of Nevada, Inc.

27   (“Fidelity Agency”) (collectively “Defendants”) and plaintiff JPMorgan Chase Bank N.A.

28   (“JPMorgan”), by and through their respective attorneys of record, which hereby agree and

                                             1
               STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
      Case 2:20-cv-02188-APG-BNW Document 8
                                          7 Filed 12/22/20
                                                  12/17/20 Page 2 of 3



1    stipulate as follows:
2           1.      On December 1, 2020, JPMorgan filed its complaint in the Eighth Judicial District
3    Court for the State of Nevada;
4           2.      On December 1, 2020, FNTIC removed the instant case to the United States
5    District Court for the State of Nevada (ECF No. 1);
6           3.      On December 4, 2020, JPMorgan served its complaint on Fidelity Agency;
7           4.      On December 7, 2020, JPMorgan served its complaint on FNTIC;
8           5.      On December 14, 2020, JPMorgan served its complaint on FNTG
9           6.      Fidelity Agency’s and FNTIC’s responses to the complaint are due on December
10   28, 2020;
11          7.      FNTG’s response to the complaint is due on January 4, 2021;
12          8.      Defendants request an extension until Friday, January 29, 2021 to file their
13   respective responses to JPMorgan’s complaint to afford Defendants’ counsel additional time to
14   review and respond to JPMorgan’s complaint.
15          9.      Counsel for JPMorgan does not oppose the requested extension;
16          10.     This is the first request for an extension made by counsel for Defendants, which is
17   made in good faith and not for the purposes of delay.
18          11.     This stipulation is entered into without waiving any of Defendants’ objections
19   under Fed. R. Civ. P. 12.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02188-APG-BNW Document 8
                                         7 Filed 12/22/20
                                                 12/17/20 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint is hereby extended through and including January 29, 2021.
3    Dated: December 16, 2020                    SINCLAIR BRAUN LLP
4

5                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
6                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE INSURANCE
7                                                      COMPANY and FIDELITY NATIONAL
                                                       TITLE AGENCY OF NEVADA, INC.
8
     Dated: December 16, 2020                    WRIGHT FINLAY & ZAK, LLP
9

10
                                                 By:     /s/-Lindsay D. Robbins
11
                                                       LINDSAY D. ROBBINS
                                                       Attorneys for Plaintiff
12
                                                       JPMORGAN CHASE BANK, N.A.
13
     IT IS SO ORDERED.                  ORDER
14
                           ITday
            Dated this _____  IS SO  ORDERED
                                 of _____________, 2020.
15
                           DATED: 4:35 pm, December 22, 2020
                                             __________________________________________
16                                               BRENDA WEKSLER
                                                 UNITED STATES MAGISTRATE JUDGE
17

18
                           BRENDA WEKSLER
                           UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO COMPLAINT
